Citation Nr: 1502411	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-36 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for residuals of traumatic brain injury (TBI), rated at 10 percent prior to June 21, 2012 and 40 percent thereafter.

2.  Entitlement to an initial compensable evaluation for left ankle tendonitis.

3.  Entitlement to an increased initial evaluation for gastroesophageal reflux disease (GERD), rated at 0 percent (noncompensable) prior to June 21, 2012 and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans (DAV)


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to January 2008.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, granted the Veteran's claims of entitlement to service connection for left ankle tendonitis assigning a noncompensable evaluation; resolved concussion for residual headaches, light headedness, and vertigo assigning a 10 percent evaluation; and GERD assigning a noncompensable evaluation.  Thereafter, the RO assigned a 40 percent evaluation for TBI, to include residual headaches, light headedness, and vertigo, effective from June 21, 2012 (date of VA examination); also the RO assigned a 10 percent evaluation for GERD effective from June 21, 2012.

In March 2012, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the claims folder.  In May 2012, the Board remanded the claims for additional evidentiary development.

In addition to the paper claims file, the Veteran has a VA electronic claims file, which includes VA treatment records and the DAV appeal brief.  Both the paper and electronic claims files have been reviewed in this case.



FINDINGS OF FACT

1.  TBI residuals include headaches, light-headedness, and occasional nausea; prior to October 23, 2008 characteristic prostrating attacks occurring on average once a month over last several months" are not shown and, from October 23, 2008 "very frequent completely prostrating and prolonged attacks of headache productive of severe economic inadaptability" are not shown.

2.  The Veteran's left ankle disability is not manifested by limitation of motion that more nearly approximates moderate limitation of the left ankle motion.

3.  Prior to March 26, 2012, there were no complaints or findings for two or more of the following symptoms associated with epigastric distress:  Dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain; the Veteran's GERD was primarily manifested by heartburn (pyrosis), managed by medication, and did not interfere with his occupational functioning.

4.  From March 26, 2012, the Veteran had GERD symptoms of regurgitation, mild nausea, and recurrent vomiting, but not substernal or arm or shoulder pain along with considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent evaluation and no more for residuals of TBI from October 23, 2008 are met; but the criteria for an initial evaluation in excess of 10 percent prior October 23, 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8045-9304 (prior to October 23, 2008), 8045 (revised October 23, 2008), 8100 (2014).

2.  The criteria for an initial compensable evaluation for a left ankle disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for an initial 10 percent evaluation and no more for GERD from March 26, 2012 are met; but the criteria for an initial compensable evaluation prior to March 26, 2012 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a February 2008 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran a hearing on appeal.

The record shows that VLJ conducting the hearing on appeal complied with the provisions of 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ fully identified the issues on appeal, inquired about the possibility of outstanding medical evidence in support of the claims, and obtained testimony on the symptoms and their severity in support of the claims for increased initial evaluations.  Because of the testimony, the Board then remanded the case for additional development to include obtaining pertinent VA treatment records and providing new VA examinations.  The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claims.
II.  Claims for Increase

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.
Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Residuals of TBI

The Veteran sustained a concussion in December 2007 during service, without intracranial injury or facture based on finding from a computed tomography (CT) scan, with subsequent complaints of lightheadedness and vertigo.  Report of VA examination dated in May 2008 reflects complaints of intermittent frontal headaches, every 2 weeks lasting 2-3 days, along with slight dizziness.  The Veteran denied nausea, vomiting and confusion.  He treated with Tylenol.  The examiner noted that the concussion had resolved but the Veteran had residual headaches, light headedness, and vertigo.

An October 3, 2008 rating decision granted service connection for "resolved concussion with residual headaches, light headedness, and vertigo."  An initial evaluation of 10 percent was assigned, effective January 12, 2008, under Diagnostic Code 8045-9304 based on subjective complaints recognized as symptomatic of brain trauma.

In October 2008, the Veteran filed a notice of disagreement with the initial evaluation.  He reported having post concussion syndrome and noted symptoms of light headedness, nausea, and some occasional vomiting, which causes "problems with my work."  In his August 2009 substantive appeal, the Veteran reported regularly visiting a neurologist due to near daily headaches with blurred vision, dizziness, nausea, and some vomiting.  In March 2012, the Veteran testified that he had near daily headaches and had lost time from work due to headaches, but that he mostly went to work even when unwell.  He reported working part-time and full-time.  He reported attending school as well.  He indicated that the frequency and intensity of the headaches vary.  He denied that any doctor had recommended best rest for headaches, but indicated that he had stayed off work a couple a weeks a year or so back.

Report of VA examination dated in July 2011 reflects complaints of intermittent headaches 10 times month lasting 7 hours a day, accompanied by slight dizziness, treated with Tylenol as needed.  The Veteran indicated that ordinary activity was possible during an episode, but limited.  It was noted that the Veteran was employed in dialysis patient care, part-time, and that he had lost less than 1 week of work due to headache in the last 12 months.  The diagnosis was post concussive headaches.  The examiner noted that there was no effect on usual occupation or daily activities.

Report of VA TBI examination dated in June 2012 reflects that the Veteran had been diagnosed with a TBI with residual headaches.  The Veteran underwent evaluation of the 10 facts of TBI-related cognitive impairment.  The results showed three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, work, family, or other close relationships.  However testing was negative in the remaining facets:  There were no complaints of impaired memory, attention, concentration, or executive function; normal judgment; routinely appropriate social interaction; orientation always to person, time, place and situation; normal motor activity; normal visual spatial orientation; no behavioral effects; ability to communicate by spoken and written language; and normal consciousness.  The examiner indicated that the Veteran had subjective symptoms or residuals attributable to TBI involving headaches and dizziness/vertigo.  The examiner further indicated that this did not impact his ability to work and noted that the Veteran worked at a dialysis center 2 days a week since April 2008 and currently attended a part-time nursing program.  The examiner concluded, based on the examination and findings, that the Veteran was able to engage in gainful employment.

Report of VA headache examination dated in June 2012 reflects complaints of headache occurring 5 days a week of varying intensity, with severe headaches about 3 times a week, treated with Tizanidine.  Symptoms include headache pain (pressure behind eyes and occipital tightness).  Non-headache symptoms included nausea and some occasional dizziness with headaches and when arising from seated position, which lasted less than 1 day.  The Veteran had prostrating attacks of non-migraine headache pain, occurring more frequently than once per month, but he did not have prostrating and prolonged attacks of headache pain.  The examiner indicted that this did not impact his ability to work and noted that the Veteran had missed 15 days of school over the last year due to headaches and a total of about 2 weeks of work, but that he still went to work despite headaches because he feared losing his job.

Report of VA ear examination dated in June 2012 reflects that there is no diagnosis for any ear or peripheral vestibular condition.  History of occasional light-headedness was noted.  The Veteran denied vertigo or tinnitus.  Objectively, the external ear, ear canal, and tympanic membrane were normal.  The examiner indicated that there was no specific diagnosis for the ears and his complaints had impact on the Veteran's ability to work.

VA treatment records dated 2009 to 2012 reflect primary complaints of headaches related to TBI.  The medication list includes those for headache and vertigo.

A November 2012 rating decision assigned a 40 percent evaluation for TBI to include resolved concussion with residual headaches, light headedness, and vertigo, effective from June 21, 2012, based on VA examination findings of the same date showing that his disability had increased in severity since previously examined.

Legal Criteria

During the course of this appeal, VA revised the criteria for evaluation of residuals of traumatic brain injury, effective on October 23, 2008 (see 73 Fed. Reg. 54693-54708 (September 23, 2008)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The effective date of any increase in disability compensation based solely on the new criteria would be no earlier than the effective date of the new criteria. 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note 5 (2014); 38 C.F.R. § 3.114.

Revised Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from traumatic brain injury and have profound effects on functioning:  Cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Subjective symptoms may be the only residual of traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of traumatic brain injury are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Under Diagnostic Code 8045, the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The "subjective symptoms" facet, for example, provides for an impairment level of 0, 2, or 2, which corresponds to 0 percent; 10 percent; and 40 percent, respectively.

Notes are included with revised Diagnostic Code 8045.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild, "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A Veteran whose residuals of traumatic brain injury are rated under a version of § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable.

Subjective symptoms are assigned numerical designations as follows:

0...Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1...Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2...Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Where a law or regulation (particularly pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation.  Where the rating criteria is amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should and will apply unless Congress provides otherwise or permits the Secretary to do otherwise).  

Prior to the regulatory change, traumatic brain disease was rated under Diagnostic 8045, which provided that purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. following trauma to the brain will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8911).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (prior to October 23, 2008).

The rating criteria for headache under Diagnostic Code 8100 are as follows.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months; a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once per month over the last several months, and a rating of 50 percent is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the Court.  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Analysis

In this case, subjective symptoms of headache, light-headedness, and occasional nausea are the only residuals of the Veteran's TBI.  Neither the lay nor the medical evidence suggests any cognitive, emotional/behavioral, or physical impairment or dysfunction.  Therefore, the rating criteria addressing these symptoms are not for application.

Having carefully reviewed the evidence, the Board finds that a 40 percent evaluation is warranted for subjective symptoms of TBI from October 23, 2008, the effective date of the regulator change and revised Diagnostic Code 8045.  A holistic review of the evidence shows that the Veteran has consistently reported subjective symptoms of headache, dizziness/light-headedness, and occasional nausea.  The Veteran is competent to report his symptoms.  Layno, supra.  Furthermore, based on the sworn testimony and review of his statements, the Board finds that he is credible.  The Veteran's report of his symptomatology is highly probative in this case.

However, the Board finds that an evaluation in excess of 40 percent is not warranted as a 40 percent disability evaluation is the maximum schedular level subjective symptoms under the revised Diagnostic Code 8045.  As a matter of law, a higher schedular evaluation is not warranted based on subjective complaints.  A higher evaluation requires evidence of cognitive impairment, emotional/behavioral dysfunction, physical (including neurological) dysfunction, or other residuals of TBI not otherwise classified, which is not shown here.  Therefore, a higher evaluation is not warranted under Diagnostic Code 8045.

With regard to the period prior to October 23, 2008, the Board finds that an evaluation in excess of 10 percent is not warranted.  The applicable law clearly provides that purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under Diagnostic Code 9304 and that this 10 percent rating may not be combined with any other rating for a disability due to brain trauma.  In the absence of a diagnosis of multi-infarct dementia associated with brain trauma, an evaluation in excess of 10 percent prior to October 23, 2008 to residuals of TBI under diagnostic code 9304 is not assignable.  38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (prior to October 23, 2008).

Also, the Board has considered whether a higher evaluation for either period of time, prior to or after October 23, 2008, is assignable under any other potentially applicable provision of the schedule.  The Board finds that a higher evaluation is not warranted for the period prior to October 23, 2008 based on headache because "characteristic prostrating attacks occurring on average once a month over last several months" is not shown.  Likewise, a higher evaluation for the period from October 23, 2008 is not warranted because "very frequent completely prostrating and prolonged attacks of headache productive of severe economic inadaptability" are not shown.  Therefore, a higher evaluation based on migraine under Diagnostic Code 8100 is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board determined that the Veteran's headache attacks, while frequent, were not prostrating as he could continue to work and attend school except for some of the time, and has not reported symptoms compatible with prostration as illustrated in the above cited definitions.

Additionally a higher evaluation is not available under the schedular criteria for vestibular disorders because "occasional dizziness" is rated at 10 percent, not greater than currently assigned, and because there is no objective evidence of a vestibular disorder.  On the contrary the report of VA ear examination dated in June 2012 showed no ear disorder.

Accordingly, in view of the above, the Board finds that the criteria for a 40 percent evaluation for residuals of TBI (headache, light-headedness, and nausea) from October 23, 2008 are met, but that the criteria for an evaluation in excess of 10 percent prior thereto are not met.  The evidence is not roughly in equipoise and, thus, there is no doubt to resolve.  Gilbert, supra.

B. Left Ankle Disability

The Veteran seeks a compensable evaluation for left ankle disability.  He reported in his October 2008 notice of disagreement that his symptoms included left ankle pain and swelling, and that he was "not able to do prolonged standing or a numerous amount of walking."  At his March 2012 videoconference hearing, the Veteran indicated that he no longer had an ankle brace.  He reported his left ankle was stiff in the morning and loosened up as the day progressed.  Transcript at 8.  He reported that some days his ankle is fine, but other days his ankle will hurt, such as, after a long 8-10 hour work day.  Transcript at 9.  He reported treating his symptoms with ice and described his main problem as left ankle pain at a level 4 of 10 (10 representing most severe pain).  He reported that his ankle pain sometimes affects his ability to move his ankle.

The Veteran's left ankle disability is currently evaluated as noncompensably disabling under Diagnostic Code 5271.  This code provides a 10 percent evaluation for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for left ankle disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in May 2008 reflects a history of left ankle anterolateral impingement syndrome and instability.  The Veteran underwent arthroscopy and modified Bostrom lateral ankle ligament reconstruction in June 2006.  On examination, the Veteran complained of problems with prolonged standing and intermittent edema.  He reported that he could no longer play basketball or run.  He treated with nonsteroidal anti-inflammatory medication (Naproxen), limited activities, and used an ankle brace.  He required no assistive aids for walking and reported the ability to walk 1/4 mile and stand 10-15 minutes.  Left ankle symptoms included pain, stiffness, weakness, and repeated effusion.  There were moderate to severe flare-ups every 1 to 2 months causing functional impairment.  Objectively, gait was normal.  There was callus formation on the great toes, but no skin breakdown or abnormal shoe wear.  Left ankle range of motion was from 0 to 20 on dorsiflexion.  There was tenderness of the left ankle and tendon abnormality.  X-ray showed post surgical changes with mortise intact, but no significant osseous abnormalities.  There was a slight deformity at the tip of the lateral malleolus.  The diagnosis was tendonitis status post surgical repair.  It was noted that there was mild effect on chores, exercise, sports, and recreation.  The examiner found no significant effects on occupational functioning.

VA treatment note dated in February 2009 reflects a diagnosis for pain in the joint involving ankle and foot.  Another February 2009 note shows that the Veteran complained "I have also some pain in my ankle sometimes" and that he reported "some occasional ankle pain."

Report of VA examination dated in July 2011 reflects complaints of intermittent edema and problems with prolonged standing occurring 2-3 times a week.  He treated with an ankle brace and Naproxen.  Symptoms included pain, stiffness, and weakness.  The Veteran denied that the symptoms affect the motion of the joint.  Standing was limited to 10-15 minutes.  Walking was limited to 1/2 mile.  Objectively, there was normal gait, no evidence of abnormal weight-bearing.  There was tenderness of the left ankle joint, but no instability or tendon abnormality.  Left ankle range of motion was from 0-15 degrees on dorsiflexion and 0-40 degrees on plantar flexion.  There was no objective evidence of pain on active motion of the left ankle or additional limitation of motion with 3 repetitions of motion.  There was no ankylosis.  X-ray showed post surgical changes of the left ankle, stable, and no evidence of acute bony injury.  The Veteran reported no lost time from work due to left ankle symptoms.  The examiner found no significant effects on the Veteran's occupational functioning and mild effect on chores, shopping, and recreation.  There was moderate impact of the left ankle disorder on sports.

The Board finds that neither the lay nor the medical evidence more nearly reflects at least moderate limitation of ankle motion.  Ankle range of motion was normal on VA examination in 2008, and shown to have been limited 5 degrees on dorsiflexion during VA examination in 2011.  The increased limitation of motion of the left ankle shown in 2008 appears mild, not moderate or worse, as it is only 1/4 loss of the normal range of dorsiflexion and there was full range of motion on plantar flexion of the ankle.  Also, the evidence reflects only mild impact on some activities as indicated above, with the exception of sports that is moderately affected by the left ankle symptoms.

The Board has considered whether the minimum compensable evaluation may be assigned under 38 C.F.R. § 4.59.  However, the Board finds that a compensable evaluation is not warranted under this provision because the evidence does not show painful motion with joint or periarticular pathology due to healed injury.  38 C.F.R. § 4.59.  X-rays have shown no findings consistent with arthritis or degenerative process and the Veteran complaints have not been pain on motion, but rather pain.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment, pain, and flare-ups.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  In order to warrant a higher evaluation, there must be the functional equivalent of moderate or marked limitation of motion of the left ankle.  The Board is sympathetic to the Veteran's report of left ankle pain, which he has consistently reported as the dominant symptom.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, neither a higher nor separate evaluation is warranted based on any other provision of the rating schedule as there is no ankylosis or malunion of the os calcis or astragalus.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5273.
Also, there is no basis to stage the rating as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  Fenderson, supra.  Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra. at 53 (1990).

C. GERD

GERD is not specifically listed in the rating schedule but is evaluated as analogous to hiatal hernia under Diagnostic Code 7346.  See 38 C.F.R. § 4.20 (when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  Under Diagnostic Code 7346, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health warrants a 60 percent rating; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health warrants a 30 percent; and with two or more of the symptoms for the 30 percent evaluation of less severity a 10 percent evaluation is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Report of VA general examination dated in May 2008 reflects complaints of heartburn and chest pain treated with Aciphex or Nexium.  Symptoms returns if he misses a dose of medication.  The Veteran reported a history of indigestion; he denied nausea, vomiting, hematemesis, melena, and abdominal pain.  GERD was diagnosed with no significant effects on occupational functioning.  The Veteran was employed full-time as a technician in a dialysis clinic.

The Veteran reported in October 2008 that his symptoms of reflux were not resolved with Nexium and that his food tried to come up after eating, this is symptoms alone is insufficient to warrant the assignment of a compensable evaluation.

Report of VA examination dated in July 2011 reflects complaints of heartburn several times a week.  There was no history of nausea, vomiting, dysphagia, or esophageal distress associated with esophageal disease.  Heartburn or pyrosis several times a week was indicated, without regurgitation, hematemesis or melena, or esophageal dilation.  Objectively, overall health appeared good.  There were no signs of anemia.  There had been no weight change, to include signs of significant weight loss or malnutrition.  The Veteran had not lost time from work due to GERD and there were no significant effects on his occupation due to GERD.

In March 2012, the Veteran testified that he had tried several different medications for reflux and now took Omerprazole, which helped with reflux symptoms when he lies down.  The Veteran described the reflux as a burning sensation in the chest that may hurt for 2 or 3 days, and indicated some vomiting and regurgitation twice a week.

Report of VA examination dated in June 2012 reflects that the Veteran had been diagnosed with GERD treated with continuous medication (Omerprazole).  The Veteran reported symptoms of regurgitation, mild nausea about 4 times a year, and recurrent vomiting 4 or more episodes a year for 1-9 days on average.  There was no indication of persistently recurring or infrequent episodes epigastric distress, dysphagia, pyrosis, reflux, substernal arm or shoulder pain, sleep disturbance caused by reflux, anemia, weight loss, hematemesis, or melena.

The record reflects that prior to March 26, 2012 (date of Board videoconference hearing) that the evidence showed no complaints or findings for two or more of the following symptoms associated with epigastric distress:  Dysphagia, pyrosis, regurgitation, or substernal or arm or shoulder pain.  The Veteran's disorder was primarily manifested by heartburn (pyrosis), managed by medication, and did not interfere with his occupational functioning.  Therefore, a compensable evaluation prior to this date is not warranted.

However, the evidence supports the assignment of a 10 percent evaluation as of March 26, 2012, the date of the Veteran's videoconference hearing.  His complaints at this hearing are consistent with the complaints and findings shown on VA examination in June 2012 and, thus, warrant a 10 percent evaluation and no more from this date.  The next higher evaluation requires regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The pertinent evidence shows symptoms of regurgitation, vomiting, and nausea, but not substernal or arm or shoulder pain along with considerable impairment of health.  Therefore, the Veteran's symptomatology does not more nearly approximate the criteria for a 30 percent evaluation.  38 C.F.R. § 4.7.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  The Veteran's testimony and statements are highly probative, as is the medical evidence prepared by neutral skilled professionals.  However, neither the lay nor medical evidence more nearly reflects the criteria required for a compensable evaluation prior to March 26, 2012, or in excess of 10 percent thereafter.  38 C.F.R. § 4.7.  Whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence. Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for a compensable evaluation prior to March 26, 2012, or in excess of 10 percent thereafter, as explained and discussed above.

The Board has considered whether a higher or separate disability evaluation is available under any other potentially applicable provision of the rating schedule. However, higher evaluations are not warranted based on any other provision of the rating schedule as there is no symptomatology or pathology that meets any other criteria set out for the digestive system.  See generally 38 C.F.R. § 4.114.

Accordingly, the criteria for an initial 10 percent evaluation and no more for GERD from March 26, 2012 are met; but the criteria for an initial evaluation in excess of 10 percent prior to March 26, 2012 are not met.  There is no basis to further stage this rating.  See Fenderson, supra.  As the evidence is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.

D. Consideration of an Extraschedular Evaluation and Unemployability

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disabilities adjudicated here are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected TBI, left knee ankle, and/or GERD.  While the Veteran has reported interference with employment from his ankle and TBI disorders, he has not contented he is unemployable due to service-connected disability.  On the contrary, a 2010 VA treatment note indicated that the Veteran worked full time as a patient care technician in a dialysis clinic.  The most recent information of record shows that he is employed and studying in a nursing program.  Furthermore, the medical evidence suggests that the Veteran's ankle, GERD, and TBI disabilities did not significantly impact the Veteran's ability to work.  Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

An initial 40 percent evaluation and no more for residuals of TBI from October 23, 2008 is granted; and an initial evaluation in excess of 10 percent prior October 23, 2008 is denied.

An initial compensable evaluation for left ankle tendonitis is denied.

An initial 10 percent evaluation and no more for GERD from March 26, 2012 is granted; and an initial compensable evaluation for GERD prior to March 26, 2012 is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


